


PROJECT CONTRACT

This Project Contract dated 01 June 2007 (“Effective Date”) is issued pursuant
to the Master Agreement dated 12 December 2003 between Genta, Inc. (“GENTA”) and
ICON Clinical Research, L.P. (“ICON”). Except as modified by this Project
Contract, the terms and conditions of the Agreement are incorporated herein by
reference and shall govern the performance of the parties’ duties under this
Project Contract. Capitalized terms used herein and not otherwise defined are
used as defined in the Master Agreement.

1.

Protocol. The Study to be performed is entitled “A Multicenter, Randomized,
Double-Blind Study of Dacarbazine With or Without Genasense® in
Chemotherapy-Naïve Subjects With Advanced Melanoma and Low LDH, Protocol Number
GM307” and is set forth in the Protocol attached as Exhibit A and incorporated
herein by reference. For purposes of this Project Contract, the Study Drug for
the Study is defined as Genasense®.

2.

ICON Proposal. The services to be performed by ICON for the Study (“Services”)
and associated costs are set forth in the proposal attached as Exhibit B and
incorporated herein by reference.

3.

Payment Schedule. In consideration for ICON’s Services under this Project
Contract, GENTA agrees to pay ICON in accordance with the payment schedule set
forth in the attached Exhibit C and incorporated herein by reference. The total
amount payable by GENTA to ICON under this Project Contract for direct labor
costs shall in no way exceed * without prior written consent of both parties.
All pass-through costs are estimated.

4.

Transfer of Obligations. Pursuant to 21 CFR §312.52, GENTA hereby transfers to
ICON and ICON hereby assumes all the obligations of GENTA as sponsor of the
Study as set forth in Exhibit D attached and incorporated herein by reference
and included on Form FDA 1571, Section 13. GENTA shall retain the right to
assume any of the duties delegated to ICON at any time and the Services and
Exhibit C shall be adjusted accordingly.

5.

Key Personnel. ICON agrees to use its best efforts to maintain continuity in
ICON Personnel assigned to perform the Services, which key personnel are named
in the attached Exhibit E.

6.

Term. This Project Contract shall begin as of the Effective Date and shall be
completed by March 31, 2011, when all of the Services are fully performed in
accordance with Exhibit B, unless terminated earlier pursuant to Paragraph 3.3
of the Master Agreement.

 

 

 

1

   

 

 

 

 

--------------------------------------------------------------------------------






7.

Notices. Notices relating to this Project Contract shall be delivered in
accordance with the Master Agreement and addressed as follows:

If to GENTA:

John Carbine

Director of Finance

Genta Incorporated

200 Connell Drive

Berkeley Heights, NJ 07922

Phone: 908-286-5977

Email: Carbine@genta.com

If to ICON:

Rose Bonner

Contract Analyst

212 Church Road

North Wales, PA 19454

Phone: 215-616-3589

FAX: 215-616-2727

Email: bonnerr@iconus.com

8.

Invoices and Payments. All ICON invoices should be forwarded to GENTA as
follows:

Genta Accounts Payable

200 Connell Drive

Berkeley Heights, NJ 07922

PHONE: 908-286-5799

FAX: 908-464-9353

All payments should be forwarded to ICON pursuant to Section 4.5 of the Master
Agreement as follows. Payments shall be in the form of a check drawn on a U.S.
bank, payable to ICON Clinical Research, L.P. and mailed to:

ICON Clinical Research, L.P.

Attn.: Dave Peters, Vice President of Finance

P.O. Box 82-8268

Philadelphia, PA 19182-8268

Tax I.D. Number: 52-2133696

9.

Exhibits. The Exhibits attached hereto form an integral part of this Project
Contract and are hereby incorporated by reference.

 

 

 

2

   

 

 

 

 

--------------------------------------------------------------------------------






10.

Entire Agreement. With respect to the Services performed under this Project
Contract, this Project Contract, including the attached Exhibits, and the Master
Agreement contain the entire agreement of the parties. Any modifications to this
Project Contract must be in writing and signed by the parties.

IN WITNESS WHEREOF, the parties hereto have executed this Project Contract as of
the dates stated below.

 

 

ICON CLINICAL RESEARCH, L.P.

 

SPONSOR NAME


By: 



 

By: 



David Peters

 

Loretta M. Itri

Vice President, Finance

 

President, Pharmaceutical Development and Chief Medical Officer

 

 

 


Date:



 

Date:



 

 

 

3

   

 

 

 

 

--------------------------------------------------------------------------------






[a01img1.jpg]


[a01img2.jpg]


Exhibit A

Protocol

 

Study/Protocol Number: GM307

 

Protocol Title:

 

A Multicenter, Randomized, Double-Blind Study of Dacarbazine With or Without
Genasense® in Chemotherapy-Naïve Subjects With Advanced Melanoma and Low LDH

Version Number and Date: version number 3, dated 27 July 2007

The above referenced protocol has previously been provided to ICON, and is
incorporated herein.

 

 

 

4

   

 

 

 

 

--------------------------------------------------------------------------------






[a01img1.jpg]


[a01img2.jpg]


Exhibit C

Payment Schedule

Direct Fees

ICON shall invoice Genta for direct fees in accordance with the following
milestone based schedule.

 

Milestone

 

Payment

 

Percentage

 

Estimated
Month

 

*

 

$250,000

 

*

 

Jun-07

 

*

 

$250,000

 

*

 

Jul-07

 

*

 

$350,000

 

*

 

Aug-07

 

*

 

$500,000

 

*

 

Sep-07

 

*

 

$774,831

 

*

 

Oct-07

 

*

 

$750,000

 

*

 

Oct-07

 

*

 

$1,197,070

 

*

 

Jan-08

 

*

 

*

 

*

 

*

 

*

 

*

 

*

 

*

 

*

 

*

 

*

 

*

 

*

 

*

 

*

 

*

 

*

 

*

 

*

 

*

 

*

 

*

 

*

 

*

 

*

 

*

 

*

 

*

 

*

 

*

 

*

 

*

 

*

 

*

 

*

 

*

 

*

 

*

 

*

 

*

 

*

 

*

 

*

 

*

 

*

 

*

 

*

 

*

 

*

 

*

 

*

 

*

 

*

 

*

 

*

 

*

 

Total

 

*

 

100%

 

 

 

 

 

IVRS Fees

If IVRS system development is placed on hold by Genta for * or more, additional
costs may be incurred to resume activities.

If enrollment is delayed after system go live, * of the monthly fee may be
assessed for telephone and system maintenance.

 

 

 

5

   

 

 

 

 

--------------------------------------------------------------------------------






[a01img1.jpg]


[a01img2.jpg]


 

 

The monthly fee will be assessed until IVRS and/or IWRS is no longer required. A
minimum number of months will be billed (* of total number of months proposed)
if all patients complete early (Prior to * of months proposed).

Monthly maintenance costs are based on Genta having adequate drug supply to
allow the automated drug management system to run with no manual manipulation or
interference. The monthly maintenance fee includes up to two manual shipments
each month. Each additional manual shipment may be charged on a time & materials
basis.

Pass-through Costs

Genta shall provide an upfront payment of * of the budget for all pass-through
costs upon execution of this Project Contract. Additionally, each month ICON
shall submit to Genta an invoice describing the pass-through costs incurred
during a particular month and Genta shall pay all invoiced amounts within * days
of receipt of such invoice. At the end of these Services, any excess funds held
by ICON shall be returned to Genta.

All pass-through costs are estimated for budgetary purposes. Genta shall be
invoiced for actual costs incurred.

 

 

 

6

   

 

 

 

 

--------------------------------------------------------------------------------






[a01img1.jpg]


[a01img2.jpg]


 

 

Exhibit D

Transfer of Obligations

GENTA, as Sponsor of the Protocol / Project Contract, hereby transfers
responsibilities for Clinical Trial Management, Medical and Safety Support, Data
Management, and IVRS as outlined in Exhibit B, and ICON Clinical Research, L.P.
hereby assumes such obligations, in accordance with 21 C.F.R. section 312.52.

 

 

 

7

   

 

 

 

 

--------------------------------------------------------------------------------






[a01img1.jpg]


[a01img2.jpg]


Exhibit E

Key Personnel

 

NAME

 

TITLE

 

CONTACT DETAILS

ICON Clinical Research, L.P.

 

 

 

 

Maria Hermon

 

Global Clinical Project Manager

 

Phone: 512-295-5443
E-mail: HermonM@iconus.com

Brendan Kromer

 

EU Clinical Project Manager

 

Phone: +44(0) 1865-891-108
E-mail: KromerB@iconuk.com

Daniela Zlpp

 

ROW Clinical Project Manager

 

Phone: +61-2-9859-3934
E-mail: ZippD@iconger.com

Tom Williams

 

US Medical Affairs

 

Phone: 215-618-3250
E-mail: WilliamsT@iconus.com

Zuzana Georgen

 

EU Medical Affairs

 

Phone: +49-6103-904-1562
E-mail: GeorgenZ@iconger.com

Luke Chung

 

ROW Medical Affairs

 

Phone: +65-6895-8242
E-mail: ChungL@iconsing.com

Michelle O’Connell

 

Data Management Project Manager

 

Phone: 302-533-3027
E-mail: OconnellM@iconus.com

Ashley Threinen

 

IVRS Project Manager

 

Phone: 281-295-4836
E-mail: ThreinenA@iconus.com

Debra Nichols

 

Senior Director, Business Development

 

Phone: 401-667-0465
E-mail: NicholsD@iconus.com

Rose Bonner

 

Contract Analyst

 

Phone: 215-616-3589
E-mail: BonnerR@iconus.com

Genta, Inc.

 

 

 

 

Neilda Baron

 

Medical Director, Drug Safety & Surveillance/Medical Info

 

Phone: 908-219-3140
E-mail: baron@genta.com

Sharon Burke

 

Clinical Data Coordinator

 

Phone: 908-219-3108
E-mail: Burke@genta.com

John Carbine

 

Director of Finance

 

Phone: 908-286-5977
E-mail: Carbine@genta.com

Anila Cornet

 

Director of Quality Assurance

 

Phone: 908-286-6488
E-mail: Cornet@genta.com

Thierry Cousin

 

Clinical Project Physician EU

 

Phone:
E-mail: CousinT@genta.com

 

 

 

8

   

 

 

 

--------------------------------------------------------------------------------






[a01img1.jpg]


[a01img2.jpg]


 

Wendy Curran

 

Director of Clinical Operations

 

Phone: 908-286-3997
E-mail: CurranW@genta.com

Donna Eccleston

 

Clinical Data Coordinator

 

Phone: 908-219-3147
E-mail: Eccleston@genta.com

Janet Ehlert

 

Sr. Director, Medical Writing & Communication

 

Phone: 908-288-5922
E-mail: Ehlert@genta.com

Raymond Feeks

 

Pharmacovigilence

 

Phone: 908-288-5995
E-mail: Feeks@genta.com

Erard Gilles

 

Sr. Medical Director EU

 

Phone: 908-288-3974
E-mail: Gilles@genta.com

Robin McCabe

 

Clinical Trial Manager, Regions EU

 

Phone: 908-286-6452
E-mail: McCabe@genta.com

Bharat Mehta

 

VP Manufacturing Operations

 

Phone: 908-286-5952
E-mail: Mehta@genta.com

Steve Novick

 

Sr. Medical Director US

 

Phone: 908-286-5972
E-mail: Novick@genta.com

Bonnie Pappacena

 

Sr. Director of Quality Assurance

 

Phone: 908-286-5949
E-mail: Pappacena@genta.com

Jill Powers

 

Sr. Director of Regulatory Affairs

 

Phone: 908-286-3986
E-mail: Powers@genta.com

Anila Qureshi

 

Clinical Trial Manager, Regions
US, Canada, Australia

 

Phone: 908-286-6456
E-mail: Qureshi@genta.com

Deborah Sollod

 

Pharmacovigilence

 

Phone: 908-219-3110
E-mail: Sollod@genta.com

Ed Spindler

 

Director of Project Management & Planning

 

Phone: 908-219-3122
E-mail: Spindler@genta.com

Christine Szkwarko

 

Sr. Director, Supply Chain

 

Phone: 908-286-5958
E-mail: Szkwarko@genta.com

Rafael Varona

 

Clinical Project Physician EU

 

Phone:
E-mail: VaronaR@genta.com

Jane Wu

 

Sr. Director of Data Management & Biostatistics

 

Phone: 908-286-5933
E-mail: Wu@genta.com

 

 

 

9

   

 

 

 

--------------------------------------------------------------------------------






[a01img1.jpg]


[a01img2.jpg]


 

 

[a02img1.jpg]


[a02img2.jpg]


Exhibit B

A revised Proposal for ICON Services in Support of a

Phase III Study Entitled

A Multicenter, Randomized, Double-Blind Study of Dacarbazine With or
Without Genasense® in Chemotherapy-Naïve Subjects With Advanced

Melanoma and Low LDH

Protocol: GM307

 

Prepared for:

John Carbine
Director of Finance
Genta Incorporated
200 Connell Drive
Berkeley Heights, NJ 07922
Tel: 908-286-5977
Email: Carbine@genta.com

 

 

Prepared by:

ICON Clinical Research
212 Church Road
North Wales, PA 19454
www.iconclinical.com

 

 

Questions to:

Debra Nichols
Senior Director, Business Development
Tel: (401) 667-0465
Email: NicholsD@iconus.com

 

 

Date:

24 October 2007
Version 4.0

 

 

 

10

   

 

 

 

 

--------------------------------------------------------------------------------






[a01img1.jpg]


[a01img2.jpg]


 

Table of Contents

 

Cost Summary

12

Country / Site Distribution for a 16.5-Month Recruitment Period

13

Project Team

14

Study Timeline

17

Appendix I – ICON Fees and Expenses

18

Appendix II – Responsibilities – Staff Allocation

25

Appendix III – Responsibilities and Specifications

33

Responsibilities

33

Specifications

38

Appendix IV – Specification Detail

43

Clinical Operations

44

Medical and Safety Monitoring

47

Data Management – Oracle ClinicalTM

49

IVRS

57

 

 

 

11

 

 

 

 

 

 

--------------------------------------------------------------------------------






[a01img1.jpg]


[a01img2.jpg]


Cost Summary

A summary of ICON professional fees and pass-through costs is presented below. A
detailed cost estimate has been provided in Appendix I. The provided estimate
was developed based upon the information provided by Genta as reflected in the
Project Specifications section.

 

Project Cost Category

 

US

 

EU

 

ROW

Clinical Operations

 

*

 

*

 

*

Medical Affairs

 

*

 

*

 

*

Data Management

 

*

 

 

 

 

Interactive Voice Response System (IVRS)

 

*

 

 

 

 

ICONet

 

*

 

 

 

 

Subtotal Total Direct Fees

 

*

 

*

 

*

Estimated Pass-Through Costs*

 

*

 

*

 

*

Total Study Budget

 

*

 

*

 

*

______________

*

Investigator fees have not been included in this proposal.

 

 

12





 



 

 

--------------------------------------------------------------------------------






[a01img1.jpg]


[a01img2.jpg]


Country / Site Distribution for a 16.5-Month Recruitment Period

The following is the site and country distribution as of July 31, 2007:

Table 1: 130 sites enrolling patients over a 16.5 month recruitment period

 

Country

 

No. of Sites

 

Patients screened

 

Patients Enrolled

 

Patients Completed

United States

 

21

 

105

 

79

 

79

UK

 

7

 

30

 

23

 

23

France

 

15

 

80

 

60

 

60

Germany

 

18

 

90

 

68

 

68

Austria

 

5

 

25

 

19

 

19

Italy

 

4

 

20

 

15

 

15

Czech Republic

 

1

 

5

 

4

 

4

Switzerland

 

1

 

5

 

4

 

4

Sweden

 

1

 

5

 

4

 

4

Spain

 

5

 

25

 

19

 

19

Australia

 

3

 

15

 

11

 

11

Canada

 

2

 

10

 

8

 

8

Grand Total

 

83

 

415

 

314

 

314

 

 

13





 



 

 

--------------------------------------------------------------------------------






[a01img1.jpg]


[a01img2.jpg]


Project Team

ICON’s philosophy is to become an extension of Genta’s study team to facilitate
seamless study conduct and communication. To achieve this goal, our proposed
project team is based on the parameters supplied in Genta’s RFP as well as our
own review. The proposed structure of our project team reflects the elements
necessary to ensure a timely conclusion of this project. Curricula vitae (CVs)
of proposed ICON project team members are provided below.

Global Therapeutic Advisor

Andreas Dreps, PhD, is ICON’s Global Therapeutic Lead for Oncology and is
responsible for overseeing all oncology projects throughout their duration. He
is based in ICON’s Langen Germany office and is Director of Oncology Research in
Europe. During his 14 years of pharmaceutical industry experience, Dr. Dreps
worked on the development of several chemotherapy agents (Taxol®, Taxotere®, and
Campto®), several molecular targeting agents such as monoclonal antibodies
targeting the EGF-R (Erbitux®, EMD 72.000), an angiogenesis inhibitor
(Cilengitide) and tumor vaccines (Theratope®, BLP-25, and BEC-2). Andreas has an
excellent understanding of the competitive environment with regard to other
ongoing clinical trials targeting a similar patient population. Utilizing his
exceptional oncology experience (especially during the site selection process)
will be a distinct advantage in identifying the most qualified sites and keeping
the timelines as short as possible.

US Project Manager

Maria Hermon is the US Project Manager for this Genta trial. Maria has been with
ICON for four years and she has over 15 years of experience working in the
clinical research industry. She has successfully managed numerous studies
ranging from Phase I to Phase IV. Maria has experience managing studies in
multiple therapeutic areas including oncology. Other therapeutic area experience
includes cardiovascular, endocrine/ metabolic, gastrointestinal, infectious
disease, medical device, musculoskeletal, neurology, ophthalmology, respiratory,
skin and soft tissue, transplant and urology. Maria’s oncology experience along
with her excellent project management skills will enable her to successfully
manage this Genta study.

EU Clinical Project Manager

ICON proposes Brendan Kromer, Ph.D. based in our Marlow, UK office to manage
clinical activities in Europe. Brendan brings extensive oncology trial
experience, including the monitor, coordination and management of international
phase II and III trials in solid and non-solid oncology indications. Brendon has
also recently completed the management of a global, cardiovascular morbidity
trial extending across 10,873 enrolled patients in 16 countries. In total,
Brendon brings over 8 years of clinical research industry experience, including
over 6 years of project management. His educational credentials include a
Bachelor of Science (Hons) 2.1 in Pharmacology as well as a Ph.D. in
Cardiovascular Pharmacology from the Imperial College, London. His career
experience and medical expertise will provide assured management of services in
Europe.

ROW Project Manager – Australia & New Zealand

Daniela Venusta Zipp is the Australian & New Zealand Project Manager. Daniela
has over 5 years of clinical research industry experience. Daniela was recently
a Clinical Project Manager on a Breast Cancer study and has Non-Small Cell Lung
Cancer monitoring

 

 

14





 



 

 

--------------------------------------------------------------------------------






[a01img1.jpg]


[a01img2.jpg]


experience. Daniela’s experience in oncology makes her an excellent choice to
lead this important Genta trial. Daniela is also fluent in German, English,
Italian, and has basic Spanish skills, which will be an asset to this study.

US Medical Monitor

Thomas Williams, MD is the US Medical Monitor for this study. Dr. Williams is
the Senior Director of the Oncology Division and is based in Austin, Texas. He
is board certified in Hematology and Oncology and has been with ICON since 2002.
Prior to joining ICON, Dr. Williams was Director of Medical Affairs at ILEX
Oncology for seven years. He has more than 37 years of experience in clinical
research, with 23 years of experience in academia. He has authored or
co-authored 85 publications and 22 presentations. His areas of clinical
expertise include cancer, bone marrow transplantation, hemophilia, and sickle
cell anemia. Dr. Williams also has 16 years of industry experience and has
participated in the clinical development of more than 68 investigational agents
and biologics, including NDA submissions for four therapeutic agents for
leukemia. He has participated in the development of clofarabine, vincristine,
fuanazole, Elliott’s B Solution, methotrexate, thioguanine, mercaptopurine,
Piritrexim, daunorubicin, azacitidine, dibromodulcitol, L-asparaginase, Erwinia
asparaginase, homoharringtonine, deoxycoformycin, amsacrine, mitoxantrone,
adriamycin, cytarabine, trans-retinoic acid, busulfan for injection,
cyclophosmade, and CAMPATH-1H. Dr. Williams’ postgraduate training was in
Hematology-Oncology at the University of Virginia and in Bone Marrow
Transplantation at the Johns Hopkins Medical School. He holds an M.D. degree
from the University of Texas Southwestern Medical School. His career has
centered on oncology and hematologic disorders, making him the perfect choice to
provide the caliber of medical oversight and expertise that this Genta study
requires.

EU Medical Monitor

The EU Medical Monitor is Zuzana Goergen, MD, a Clinical Research Physician
based in our office in Langen, Germany. Dr. Goergen recently joined ICON and is
a board certified Specialist in Dermatology (Germany). She has more than 12
years of medical practice and clinical research experience. Her focus has been
in dermatology and she has been actively involved in the surgical and
chemotherapeutic treatment of patients with melanoma. Prior to joining ICON,
Dr. Goergen served as Medical and Drug Safety Advisor with Premier Research Ltd
in Germany, providing support on medical and safety issues in clinical trials.
Dr. Goergen’s medical device experience includes three years as Product Manager
with Paul Hartmann AG in Germany, where she was responsible for all marketing
activities for modern and traditional wound healing products for the Eastern
European markets. She also worked as an Investigator for a post-marketing
surveillance study. Dr. Goergen holds her MD from the Medical University of
Bratislava. She speaks fluent Slovak, Czech, English, German, French and
Russian. Her focused skills in dermatology and oncology will serve this project
well as she provides medical knowledge and pharmacovigilance expertise for Genta
and the European project team.

ROW Medical Monitor – Australia and New Zealand

Luke E. Chung is the Medical Monitor in Singapore. Dr. Chung has over 6 years of
experience working in the clinical medicine and 2 years of experience working in
the clinical research industry. Prior to his involvement in the clinical
research industry, Dr. Chung worked in clinical practice for over 5 years.
Dr. Chung’s therapeutic experience includes Cardiovascular, Endocrinology,
Nephrology, Neurology, and Smoking Cessation. His medical and business acumen,
along with his fluency in English and Korean, will nicely support the GM307
protocol in Singapore.

Data Management Project Manager

ICON proposes Michelle O’Connell, M.S., based out of our Newark, Delaware office
to manage data activities for this protocol. Michelle brings over 9 years of
management experience, including extensive oncology experience in

 

 

15





 



 

 

--------------------------------------------------------------------------------






[a01img1.jpg]


[a01img2.jpg]


both solid and non-solid oncological indications. She holds technical expertise
in SQL, SAS, and MedDRA, which she will use to maintain a thorough vigilance of
all datasets. In addition to her experience in data management, Michelle has
also worked at a medical university as a research program manager, where she
advised developed, coordinated and supervised research activities of clinical
studies conducted by Principal Investigators in the Radiology Department.
Michelle’s educational credentials include a Master of Science Degree in Drug
Regulatory Affairs and Health Policy. Her extensive knowledge in managing data
for intricate therapeutic areas will provide established leadership for the data
management portion of this global trial.

 

 

 

16

   

 

 

 

 

--------------------------------------------------------------------------------






[a01img1.jpg]


[a01img2.jpg]


Study Timeline

 

Milestone

 

Target Date

ICON Involvement Begins

 

01 June 2007

First Patient In (FPI)

 

*

Last Patient In (LPI)

 

*

Treatment/Follow-up Ends: Last Patient Out (LPO)

 

*

Final Database Lock

 

*

Closeout Visits Completed

 

*

ICON Involvement Ends

 

31 March 2011

Total ICON Involvement

 

46 Months

The timeline shown above is based on the assumption that some sites may have FPI
August 21, 2007, with the majority of sites should have FPI occur by October
2007.

 

 

 

17

   

 

 

 

 

--------------------------------------------------------------------------------






[a01img1.jpg]


[a01img2.jpg]


Appendix I – ICON Fees and Expenses

ICON incorporates an annual increase into its staff charge out rates to account
for salary increases, cost of living increases, benefits, and competition for
staff within the industry. Therefore, ICON has blended staff charge out rates
across the lifetime of the project. The blending of rates has been ‘weighted’
and is in direct correlation to the timelines presented herein. Required
modifications to the timelines will impact the rates accordingly.

Detailed Costs – US

 

Clinical Research Management

 

Unit type

 

Number of Units

 

Unit Price (USD)

 

Total
(USD)

Global Project Manager

 

Days

 

611

 

*

 

*

Lead CRA

 

Days

 

534

 

*

 

*

CRA

 

Days

 

2,301

 

*

 

*

CSA

 

Days

 

64

 

*

 

*

CR Assistant

 

Days

 

480

 

*

 

*

Unblinded Lead CRA

 

Days

 

118

 

*

 

*

Unblinded CRA

 

Days

 

482

 

*

 

*

Contract Administration

 

Per site

 

21

 

*

 

*

Payment Administration

 

Payment

 

861

 

*

 

*

ICOTrack Set-up

 

Study

 

1

 

*

 

*

ICOTrack Maintenance

 

Month

 

46

 

*

 

*

CLINICAL RESEARCH MANAGEMENT SUB-TOTAL

 

 

 

 

 

 

 

*

 

Medical Management

 

Unit type

 

Number of Units

 

Unit Price (USD)

 

Total
(USD)

Medical Monitor

 

Days

 

30

 

*

 

*

Safety Monitor

 

Days

 

173

 

*

 

*

Medical Assistant

 

Days

 

41

 

*

 

*

MEDICAL MANAGEMENT SUB-TOTAL

 

 

 

 

 

 

 

*

*

Figures in the “Price per unit” column have been rounded, figures in the “Total”
column are correct.

 

 

 

18

   

 

 

 

 

--------------------------------------------------------------------------------






[a01img1.jpg]


[a01img2.jpg]


 

Estimated pass-through costs

 

Unit type

 

Number of Units

 

Unit Price (USD)

 

Total (USD)

Visits

 

 

 

 

 

 

 

 

Qualification Visits (by phone)

 

Visits

 

21

 

*

 

*

Initiation Visits

 

Visits

 

21

 

*

 

*

Interim Monitoring Visits

 

Visits

 

214

 

*

 

*

Close-out Visits

 

Visits

 

21

 

*

 

*

Un-Blinded Interim Monitoring Visits

 

Visits

 

116

 

*

 

*

Un-Blinded Close-out Visits

 

Visits

 

21

 

*

 

*

Meetings

 

 

 

 

 

 

 

 

Kick-off Meeting

 

Attendee

 

12

 

*

 

*

Sponsor Meetings

 

Attendee / Meeting

 

48

 

*

 

*

Other

 

 

 

 

 

 

 

 

IRB Costs

 

Site

 

21

 

*

 

*

CRF Printing & Distribution

 

Printed CRF Pages

 

54,322

 

*

 

*

General Shipping

 

per site/month

 

966

 

*

 

*

IVRS Pass-throughs

 

Study

 

1

 

*

 

*

 

 

 

 

 

 

 

 

*

 

 

 

19

   

 

 

 

 

--------------------------------------------------------------------------------






[a01img1.jpg]


[a01img2.jpg]


Detailed Costs – EU

 

Clinical Research Management

 

Units

 

Number of Units

 

Unit Price (USD)

 

Total (USD)

 

Project Manager

 

Days

 

870

 

*

 

*

 

Lead CRA

 

Days

 

1534

 

*

 

*

 

Clinical Research Associate

 

Days

 

6588

 

*

 

*

 

Clinical Research Assistant

 

Days

 

2855

 

*

 

*

 

Clinical Regulatory Compliance Associate

 

Days

 

15

 

*

 

*

 

Study Authorization Associate

 

Days

 

80

 

*

 

*

 

Study Authorization Assistant

 

Days

 

8

 

*

 

*

 

Medical Monitor

 

Days

 

77

 

*

 

*

 

Safety Monitor

 

Days

 

345

 

*

 

*

 

Medical Assistant

 

Days

 

84

 

*

 

*

 

Account Administrator

 

Days

 

164

 

*

 

*

 

CLINICAL RESEARCH MANAGEMENT SUB-TOTAL

 

*

 

 

Estimated pass-through costs

 

Units

 

Number of Units

 

Unit Price (USD)

 

Total (USD)

 

Travel

 

 

 

 

 

 

 

 

 

Site Visits

 

Visits

 

1,426

 

*

 

*

 

Unblinded Monitoring Visits

 

Audits

 

0

 

*

 

*

 

Team Meetings

 

Meetings

 

15

 

*

 

*

 

Sponsor Meetings

 

Meetings

 

8

 

*

 

*

 

Translations

 

 

 

 

 

 

 

 

 

Protocol synopsis (1,000 words)

 

Language

 

4

 

*

 

*

 

Protocol (Spain)

 

Language

 

1

 

*

 

*

 

Informed consent document

 

Language

 

5

 

*

 

*

 

Regulatory documents

 

Submission

 

5

 

*

 

*

 

EC documents

 

Submission

 

40

 

*

 

*

 

 

 

 

20

   

 

 

 

--------------------------------------------------------------------------------






[a01img1.jpg]


[a01img2.jpg]


 

Other

 

 

 

 

 

 

 

 

 

Teleconferencing (3 lines)

 

Meetings

 

180

 

*

 

*

 

Ethics Committee Fees

 

Submission

 

40

 

*

 

*

 

Regulatory Agency Fees

 

Countries

 

9

 

*

 

*

 

Courier

 

per site/month

 

2622

 

*

 

*

 

Mobile phones

 

per CRA per month

 

347

 

*

 

*

 

Legal consultation investigator contracts

 

Hours

 

11

 

*

 

*

 

 

 

 

 

 

 

 

 

*

 

 

 

 

21

   

 

 

 

--------------------------------------------------------------------------------






[a01img1.jpg]


[a01img2.jpg]


Detailed Costs – ROW

 

Clinical Research Management

 

Units

 

Number of Units

 

Unit Price

 

Total (USD)

 

Project Manager

 

Days

 

101

 

*

 

*

 

Unblinded CRA

 

Days

 

159

 

*

 

*

 

Clinical Research Associate

 

Days

 

611

 

*

 

*

 

Clinical Trial Assistant

 

Days

 

223

 

*

 

*

 

Clinical Regulatory Compliance Associate

 

Days

 

19

 

*

 

*

 

Account Administrator

 

Days

 

29

 

*

 

*

 

CLINICAL RESEARCH MANAGEMENT SUB-TOTAL

 

 

 

*

 

 

 

 

 

 

 

 

 

 

 

Medical Management

 

Units

 

Number of Units

 

Unit Price

 

Total (USD)

 

Medical Monitor

 

Days

 

24

 

*

 

*

 

Safety Monitor

 

Days

 

44

 

*

 

*

 

Medical Assistant

 

Days

 

13

 

*

 

*

 

MEDICAL MANAGEMENT SUB-TOTAL

 

 

 

 

 

 

 

*

 

 

 

 

 

 

 

 

 

 

 

ICON CLINICAL RESEARCH MANAGEMENT FEE

 

 

 

*

 

 

 

 

 

 

 

 

 

 

 

Estimated pass-through costs

 

Units

 

Number of Units

 

Unit Price

 

Total (USD)

 

Travel

 

 

 

 

 

 

 

 

 

Site Visits

 

Visits

 

167

 

*

 

*

 

Team Meetings

 

Meetings

 

15

 

*

 

*

 

Sponsor Meetings

 

Meetings

 

8

 

*

 

*

 

Translations

 

 

 

 

 

 

 

 

 

Protocol synopsis (1,000 words)

 

Language

 

1

 

*

 

*

 

Informed consent document

 

Language

 

1

 

*

 

*

 

Other Regulatory Documents

 

Words

 

10,000

 

*

 

*

 

 

 

 

22

   

 

 

 

--------------------------------------------------------------------------------






[a01img1.jpg]


[a01img2.jpg]


 

Other

 

 

 

 

 

 

 

 

 

Teleconferencing (3 lines)

 

Meetings

 

56

 

*

 

*

 

Ethics Committee Fees

 

Sites

 

5

 

*

 

*

 

Regulatory Agency Fees

 

Countries

 

2

 

*

 

*

 

Courier

 

per site/month

 

230

 

*

 

*

 

Mobile phones

 

per CRA per month

 

41

 

*

 

*

 

Legal consultation investigator contracts

 

Hour

 

1.00

 

*

 

*

 

ESTIMATED PASS THROUGH COSTS

 

 

 

 

 

 

 

*

 

 

Data

 

Unit

 

Units

 

Unit

 

Total

 

Project

 

Month

 

46

 

*

 

*

 

Project

 

Projec

 

1

 

*

 

*

 

CRF

 

CRF

 

0

 

*

 

*

 

Page

 

Pages

 

41786

 

*

 

*

 

Query

 

Queries

 

6000

 

*

 

*

 

Coding (and

 

Terms

 

6000

 

*

 

*

 

Data Validation &

 

Pages

 

41786

 

*

 

*

 

SAE

 

SAEs

 

312

 

*

 

*

 

Monthly External Data

 

Month

 

46

 

*

 

*

 

Dirty

 

Transfe

 

6

 

*

 

*

 

Clean

 

Transfe

 

9

 

*

 

*

 

Closeout, Final Transfer,

 

Projec

 

1

 

*

 

*

 

Teleconference

 

Meeting

 

56

 

*

 

*

 

Kick-off

 

Meeting

 

1

 

*

 

*

 

Face-to-Face -

 

Meeting

 

4

 

*

 

*

 

Review of CRF

 

CRF

 

1

 

*

 

*

 

 

 

 

 

Data Management

 

*

 

ICONe

 

 

 

 

 

 

 

*

 

 

 

 

 

Data Management

 

*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

23

   

 

 

 

--------------------------------------------------------------------------------






[a01img1.jpg]


[a01img2.jpg]


 

IVRS Project Cost

 

 

 

 

 

 

 

Setup costs

 

 

 

 

 

 

 

System Development

 

 

 

 

 

 

 

— Initial Set Up Meeting / User requirements

 

 

 

*

 

 

 

— Functional / Technical Design

 

 

 

*

 

 

 

— System Development and Programming

 

 

 

*

 

 

 

— Testing and Validation

 

 

 

*

 

 

 

— User Acceptance Testing

 

 

 

*

 

 

 

— Initial Data loads

 

 

 

*

 

 

 

— Training / Training manuals

 

 

 

*

 

 

 

— Create Randomization Schedule

 

 

 

*

 

 

 

SubTotal

 

 

 

 

 

*

 

Language Management

 

 

 

 

 

 

 

— English

 

 

 

 

 

*

 

— Additional languages

 

1 Language

 

*

 

*

 

Investigators’

 

2 Meetings

 

*

 

*

 

Estimated Pass-through

 

 

 

 

 

 

 

— IVR Prompt Recording & translation

 

1 Language

 

*

 

*

 

— Shipping, Mailing, Courier

 

 

 

 

 

*

 

— Investigator Meeting

 

2 Meetings

 

*

 

*

 

Total Setup Costs

 

 

 

 

 

*

 

Monthly Maintenance Costs

 

 

 

 

 

 

 

24-hour user support & technical support

 

 

 

*

 

 

 

Project management

 

 

 

*

 

 

 

SubTotal

 

40 Months

 

*

 

*

 

Direct Costs

 

 

 

 

 

 

 

— Telecom

 

40 Months

 

*

 

*

 

Total Monthly

 

 

 

 

 

*

 

 

 

 

 

Total

 

*

 

 

 

 

24

   

 

 

 

--------------------------------------------------------------------------------






[a01img1.jpg]


[a01img2.jpg]


Appendix II – Responsibilities – Staff Allocation

It is ICON policy to assign clinical staff based on Full Time Equivalents (FTEs)
rather than specific task units. Please see the table below for ICON’s FTE
assumptions.

ICON Global Clinical FTE Assumptions

 

Description

 

US

 

EU & ROW

 

Working Day

 

8 hours

 

8 hours

 

Working Days Per Month

 

19.58 days

 

19.00 days

 

Working Hours Per Month

 

156.67 hours

 

152 hours

 

Working Hours Per Year

 

1,880 hours

 

1,824 hours

 

 

 

 

25

   

 

 

 

--------------------------------------------------------------------------------






[a01img1.jpg]


[a01img2.jpg]


Clinical Staff

 

Position

 

Staff

 

Allocation

 

From

 

Through

Global Project Manager

 

1

 

100%

 

01-Jun-07

 

28-Feb-08

 

 

1

 

60%

 

01-Mar-08

 

31-Mar-11

 

 

 

 

 

 

 

 

 

Project Manager – EU

 

1

 

100%

 

01-Jun-07

 

30-Jun-07

 

 

1

 

90%

 

01-Jul-07

 

31-Aug-07

 

 

1

 

100%

 

01-Sep-07

 

31-Mar-11

 

 

 

 

 

 

 

 

 

Project Manager – AUS

 

1

 

10%

 

01-Jun-07

 

31-Dec-10

 

 

1

 

15%

 

01-Jan-11

 

28-Feb-11

 

 

1

 

10%

 

01-Mar-11

 

31-Mar-11

 

 

 

 

 

 

 

 

 

Project Manager – Canada

 

1

 

20%

 

01-Jun-07

 

31-Aug-07

 

 

 

 

 

 

 

 

 

Unblinded Lead CRA – US

 

1

 

15%

 

01-Oct-07

 

31-Jan-11

 

 

 

 

 

 

 

 

 

Unblinded Lead CRA – EU

 

1

 

25%

 

01-Oct-07

 

31-Mar-11

 

 

 

 

 

 

 

 

 

Lead CRA – US

 

1

 

100%

 

01-Jun-07

 

28-Feb-08

 

 

1

 

50%

 

01-Mar-08

 

15-Mar-11

 

 

 

 

 

 

 

 

 

Lead CRA – EU

 

1

 

100%

 

01-Jun-07

 

31-Jul-07

 

 

1.75

 

100%

 

01-Aug-07

 

31-Aug-07

 

 

2

 

100%

 

01-Sep-07

 

31-Dec-07

 

 

1.5

 

100%

 

01-Jan-08

 

31-Mar-11

 

 

 

26

   

 

 

 

--------------------------------------------------------------------------------






[a01img1.jpg]


[a01img2.jpg]


 

Position

 

Staff

 

Allocation

 

From

 

Through

CRA – US1

 

1

 

34%

 

01-Jun-07

 

30-Jun-07

 

 

1

 

82%

 

01-Jul-07

 

31-Jul-07

 

 

1

 

100%

 

01-Aug-07

 

31-Aug-07

 

 

1

 

95.8%

 

01-Sep-07

 

28-Feb-08

 

 

3

 

100%

 

01-Mar-08

 

15-Feb-11

 

 

3.15

 

100%

 

16-Feb-11

 

15-Mar-11

 

 

 

 

 

 

 

 

 

CRA – WEU1

 

1

 

17%

 

01-Jun-07

 

30-Jun-07

 

 

1.2

 

100%

 

01-Jul-07

 

31-Jul-07

 

 

1.27

 

100%

 

01-Aug-07

 

31-Aug-07

 

 

1.6

 

100%

 

01-Sep-07

 

30-Sep-07

 

 

1.45

 

100%

 

01-Oct-07

 

31-Oct-07

 

 

1.31

 

100%

 

01-Nov-07

 

31-Jan-07

 

 

1.52

 

100%

 

01-Feb-11

 

15-Mar-11

 

 

 

 

 

 

 

 

 

CRA – CEU1

 

2.49

 

100%

 

01-Jun-07

 

30-Jun-07

 

 

3.03

 

100%

 

01-Jul-07

 

31-Jul-07

 

 

3.51

 

100%

 

01-Aug-07

 

31-Aug-07

 

 

5.7

 

100%

 

01-Sep-07

 

30-Sep-07

 

 

5.23

 

100%

 

01-Oct-07

 

31-Oct-07

 

 

4.79

 

100%

 

01-Nov-07

 

31-Jan-11

 

 

5.56

 

100%

 

01-Feb-11

 

15-Mar-11

 

 

 

27

   

 

 

 

--------------------------------------------------------------------------------






[a01img1.jpg]


[a01img2.jpg]


 

Position

 

Staff

 

Allocation

 

From

 

Through

CRA – EEU1

 

1

 

20%

 

01-Sep-07

 

30-Sep-07

 

 

1

 

15%

 

01-Oct-07

 

31-Oct-07

 

 

1

 

11%

 

01-Nov-07

 

31-Jan-11

 

 

1

 

13%

 

01-Feb-11

 

15-Mar-11

 

 

 

 

 

 

 

 

 

CRA – Australia

 

1

 

35%

 

01-Jun-07

 

30-Sep-07

 

 

1

 

63%

 

01-Oct-07

 

31-Dec-08

 

 

1

 

47%

 

01-Jan-09

 

31-Jan-09

 

 

1

 

31%

 

01-Feb-09

 

31-Dec-10

 

 

1

 

30%

 

01-Jan-11

 

15-Mar-11

 

 

 

 

 

 

 

 

 

CRA – Canada

 

1

 

23%

 

01-Jun-07

 

30-Sep-07

 

 

1

 

42%

 

01-Oct-07

 

31-Dec-08

 

 

1

 

31%

 

01-Jan-09

 

31-Jan-09

 

 

1

 

21%

 

01-Feb-09

 

31-Dec-10

 

 

1

 

20%

 

01-Jan-11

 

15-Mar-11

 

 

 

 

 

 

 

 

 

Unblinded CRA – US1

 

1

 

34%

 

01-Jul-07

 

31-Jul-07

 

 

1

 

20%

 

01-Aug-07

 

31-Aug-07

 

 

1

 

50%

 

01-Sep-07

 

15-Jan-11

 

 

1.92

 

100%

 

16-Jan-11

 

15-Mar-11

 

 

 

 

 

 

 

 

 

Unblinded CRA – WEU1

 

1

 

23%

 

01-Oct-07

 

31-Oct-07

 

 

1

 

44%

 

01-Nov-07

 

31-Dec-09

 

 

1.75

 

100%

 

01-Jan-10

 

15-Feb-10

 

 

 

28

   

 

 

 

--------------------------------------------------------------------------------






[a01img1.jpg]


[a01img2.jpg]


 

Position

 

Staff

 

Allocation

 

From

 

Through

Unblinded CRA – CEU1

 

1

 

84%

 

01-Oct-07

 

31-Oct-07

 

 

1.62

 

100%

 

01-Nov-07

 

31-Dec-09

 

 

6.41

 

100%

 

01-Jan-10

 

15-Feb-10

 

 

 

 

 

 

 

 

 

Unblinded CRA – EEU1

 

1

 

2%

 

01-Oct-07

 

31-Oct-07

 

 

1

 

4%

 

01-Nov-07

 

31-Dec-09

 

 

1

 

15%

 

01-Jan-10

 

15-Feb-10

 

 

 

 

 

 

 

 

 

Unblinded CRA – Australia1

 

1

 

15%

 

01-Sep-07

 

31-Oct-07

 

 

1

 

41%

 

01-Dec-07

 

15-Jan-09

 

 

1

 

15%

 

01-Dec-10

 

15-Jan-11

 

 

 

 

 

 

 

 

 

Unblinded CRA – Canada1

 

1

 

10%

 

01-Sep-07

 

31-Jan-09

 

 

1

 

10%

 

01-Dec-10

 

15-Jan-11

 

 

 

 

 

 

 

 

 

CSA – US

 

1

 

38%

 

15-Jun-07

 

28-Feb-08

 

 

 

 

 

 

 

 

 

CRC Associate – EU

 

1

 

2%

 

01-Jun-07

 

31-Mar-11

 

 

 

 

 

 

 

 

 

Study Authorization Associate – EU

 

1.39

 

100%

 

01-Jun-07

 

31-Aug-07

 

 

 

 

 

 

 

 

 

Study Authorization Assistant – EU

 

1

 

14%

 

01-Jun-07

 

31-Aug-07

 

 

 

 

 

 

 

 

 

Study Authorization Associate – Australia

 

1

 

10%

 

01-Jun-07

 

31-Aug-07

 

 

1

 

.5%

 

01-Sep-07

 

31-Dec-10

 

 

 

 

 

 

 

 

 

CSA – Canada

 

1

 

10%

 

01-Jun-07

 

31-Aug-07

 

 

1

 

.5%

 

01-Sep-07

 

31-Dec-10

 

 

 

29

   

 

 

 

--------------------------------------------------------------------------------






[a01img1.jpg]


[a01img2.jpg]


 

Position

 

Staff

 

Allocation

 

From

 

Through

CR Assistant – US

 

1

 

100%

 

01-Jun-07

 

31-Aug-07

 

 

1

 

50%

 

01-Sep-07

 

31-Mar-11

 

 

 

 

 

 

 

 

 

CR Assistant – WEU

 

1.53

 

100%

 

01-Jun-07

 

30-Jun-07

 

 

1.64

 

100%

 

01-Jul-07

 

31-Jul-07

 

 

2.03

 

100%

 

01-Aug-07

 

31-Aug-07

 

 

2.32

 

100%

 

01-Sep-07

 

30-Sep-07

 

 

2.34

 

100%

 

01-Oct-07

 

31-Oct-07

 

 

2.35

 

100%

 

01-Nov-07

 

31-Dec-07

 

 

2.10

 

100%

 

01-Jan-08

 

31-Dec-09

 

 

2.36

 

100%

 

01-Jan-10

 

31-Jan-10

 

 

2.19

 

100%

 

01-Feb-10

 

28-Feb-10

 

 

2.01

 

100%

 

01-Mar-10

 

31-Jan-11

 

 

2.05

 

100%

 

01-Feb-11

 

28-Feb-11

 

 

1.9

 

100%

 

01-Mar-11

 

31-Mar-11

 

 

 

30

   

 

 

 

--------------------------------------------------------------------------------






[a01img1.jpg]


[a01img2.jpg]


 

Position

 

Staff

 

Allocation

 

From

 

Through

CR Assistant – CEU

 

1

 

50%

 

01-Jun-07

 

30-Jun-07

 

 

1

 

61%

 

01-Jul-07

 

31-Jul-07

 

 

1

 

70%

 

01-Aug-07

 

31-Aug-07

 

 

1.14

 

100%

 

01-Sep-07

 

30-Sep-07

 

 

1.21

 

100%

 

01-Oct-07

 

31-Oct-07

 

 

1.28

 

100%

 

01-Nov-07

 

31-Dec-09

 

 

2.24

 

100%

 

01-Jan-10

 

31-Jan-10

 

 

1.60

 

100%

 

01-Feb-10

 

28-Feb-10

 

 

1

 

96%

 

01-Mar-10

 

31-Jan-11

 

 

1.11

 

100%

 

01-Feb-11

 

15-Mar-11

 

 

 

 

 

 

 

 

 

CR Assistant – EEU

 

1

 

4%

 

01-Sep-07

 

30-Sep-07

 

 

1

 

3%

 

01-Oct-07

 

31-Dec-09

 

 

1

 

5%

 

01-Jan-10

 

31-Jan-10

 

 

1

 

4%

 

01-Feb-10

 

28-Feb-10

 

 

1

 

2%

 

01-Mar-10

 

31-Jan-11

 

 

1

 

3%

 

01-Feb-11

 

15-Mar-11

 

 

 

 

 

 

 

 

 

CR Assistant – Australia

 

1

 

17%

 

01-Jun-07

 

30-Sep-07

 

 

1

 

23%

 

01-Oct-07

 

31-Dec-08

 

 

1

 

19%

 

01-Jan-09

 

31-Jan-09

 

 

1

 

16%

 

01-Feb-09

 

31-Dec-10

 

 

1

 

21%

 

01-Jan-11

 

15-Mar-11

 

 

 

31

   

 

 

 

--------------------------------------------------------------------------------






[a01img1.jpg]


[a01img2.jpg]


 

Position

 

Staff

 

Allocation

 

From

 

Through

CR Assistant – Canada

 

1

 

25%

 

01-Jun-07

 

31-Aug-07

 

 

1

 

5%

 

01-Sep-07

 

30-Sep-07

 

 

1

 

8%

 

01-Oct-07

 

31-Dec-08

 

 

1

 

6%

 

01-Jan-09

 

31-Jan-09

 

 

1

 

4%

 

01-Feb-09

 

15-Mar-11

Medical Staff

 

Position

 

Staff

 

Allocation

 

From

 

Through

Medical Monitor – US

 

1

 

3.5%

 

01-Jun-07

 

15-Feb-11

Medical Monitor – EU

 

1

 

9%

 

01-Jun-07

 

15-Feb-11

Medical Monitor – Singapore (for Australia)

 

1

 

3%

 

01-Jun-07

 

15-Feb-11

Drug Safety Associate – US

 

1

 

19.8%

 

01-Jun-07

 

15-Feb-11

Drug Safety Associate – EU

 

1

 

41%

 

01-Jun-07

 

15-Feb-11

Drug Safety Associate – Singapore (for Australia)

 

1

 

5%

 

01-Jun-07

 

15-Feb-11

Medical Assistant – US

 

1

 

4.7%

 

01-Jun-07

 

15-Feb-11

Medical Assistant – EU

 

1

 

10%

 

01-Jun-07

 

15-Feb-11

Medical Assistant – Singapore (for Australia)

 

1

 

2%

 

01-Jun-07

 

15-Feb-11

______________

1

Due to the number of sites being monitored, it is not plausible to dedicate all
ICON CRAs 100% to this project as per ICON’s standard policy. Therefore, there
will be a mix of dedicated and non-dedicated CRAs. ICON will ensure that no
competing projects will be allowed to interfere with the work being performed
for Genta’s study by ICON CRAs that are not 100% dedicated to this study.

 

 

 

32

   

 

 

 

--------------------------------------------------------------------------------






[a01img1.jpg]


[a01img2.jpg]


Appendix III – Responsibilities and Specifications

Responsibilities

 

Project Task

 

Genta

 

ICON

 

Study Documents

 

 

 

 

 

Write Protocol

 

√

 

 

 

Ship Protocol

 

 

 

√

 

Print CRF

 

 

 

√

 

Ship CRF

 

 

 

√

 

Prepare CRF Completion Guidelines

 

√

 

 

 

Write Investigator Drug Brochure

 

√

 

 

 

Ship Investigator Drug Brochure

 

 

 

√

 

Prepare Template Informed Consent Form

 

 

 

√

 

Investigator Recruitment

 

 

 

 

 

Identify and Select Investigators

 

√

 

√

 

Issue Letters of Indemnification to Investigators

 

√

 

 

 

Negotiate Investigator Agreements

 

√

 

 

 

Administer Investigator Payments

 

√

 

 

 

Regulatory Documents

 

 

 

 

 

Collect Site Regulatory Documents

 

 

 

√

 

 

 

 

33

   

 

 

 

--------------------------------------------------------------------------------






[a01img1.jpg]


[a01img2.jpg]


 

Project Task

 

Genta

 

ICON

 

Review Critical Documents

 

 

 

√

 

Final approval of regulatory/EC packages prior to submission

 

√

 

 

 

Submission of Regulatory Documents (including IND, annual safety letters, NDA)
to FDA

 

√

 

 

 

Submission of Regulatory Documents to EU and ROW regulatory agencies

 

 

 

√

 

Assemble and submission of EC documentation to EU and ROW EC as appropriate

 

 

 

√

 

Assemble and Distribute Study Procedures Manual and Regulatory/Site Binder for
Each Site

 

 

 

√

 

Investigator Meeting and Training

 

 

 

 

 

Investigator Meeting Logistics

 

√

 

 

 

Attend and Participate in Investigator Meeting

 

√

 

√

 

Project Specific Training to Team

 

 

 

√

 

Prepare the Monitoring Conventions and Train CRAs

 

 

 

√

 

Monitoring Visits

 

 

 

 

 

Conduct Site Qualification Visits

 

 

 

√

 

Conduct Site Initiation Visits

 

 

 

√

 

Conduct Interim Monitoring Visits

 

 

 

√

 

Conduct Site Closeout Visits

 

 

 

√

 

Conduct Unblinded Visits

 

 

 

√

 

Study Maintenance

 

 

 

 

 

Conduct In-House Site Management

 

 

 

√

 

 

 

 

34

   

 

 

 

--------------------------------------------------------------------------------






[a01img1.jpg]


[a01img2.jpg]


 

Project Task

 

Genta

 

ICON

 

Provide Newsletters and/or Tipsheets

 

 

 

√

 

Data Management

 

 

 

 

 

CRF

 

 

 

 

 

Design CRF

 

√

 

 

 

Review of CRF Design

 

 

 

√

 

Prepare CRF Completion Guidelines

 

√

 

 

 

Print CRF

 

 

 

√

 

Ship CRF

 

 

 

√

 

Project Set-up

 

 

 

 

 

Develop Data Management Plan

 

 

 

√

 

Design Database

 

 

 

√

 

Develop Edit Check Specifications

 

 

 

√

 

Program and Validate Edit Checks

 

 

 

√

 

Develop Data Entry Conventions

 

 

 

√

 

Develop ICONet (ICON’s Web Portal)

 

 

 

√

 

Data Processing

 

 

 

 

 

CRF and Query Tracking

 

 

 

√

 

Double Data Entry

 

 

 

√

 

Obvious Data Corrections

 

 

 

√

 

Data Validation (Discrepancy Management)

 

 

 

√

 

Manual Data Listing Review

 

 

 

√

 

 

 

 

35

   

 

 

 

--------------------------------------------------------------------------------






[a01img1.jpg]


[a01img2.jpg]


 

Project Task

 

Genta

 

ICON

 

Query Generation and Resolution

 

 

 

√

 

Coding of Medical History, Concomitant Medications and Adverse Events

 

 

 

√

 

Receipt and Reconciliation of Third Party Data

 

 

 

√

 

SAE Reconciliation

 

 

 

√

 

Project Closeout

 

 

 

 

 

100% QC of Database for Safety and Primary Efficacy Parameters

 

 

 

√

 

Random Sample QC (square root of n+1)

 

 

 

√

 

Database Lock

 

 

 

√

 

Final Database Transfer

 

 

 

√

 

Return of Study Documentation

 

 

 

√

 

Medical Affairs

 

 

 

 

 

Medical management

 

 

 

√

 

Guide ICON staff and investigative sites on medical and safety protocol-related
issues

 

 

 

√

 

Provide direction to ICON staff and investigative sites on patient eligibility
questions

 

 

 

√

 

Guide the ICON staff and investigative sites on exception granting

 

 

 

√

 

Provide ongoing training to ICON staff

 

 

 

√

 

Medical review of coding

 

√

 

 

 

Review of CRFs for missed SAEs

 

√

 

 

 

Review of AE Listings

 

√

 

 

 

 

 

 

36

   

 

 

 

--------------------------------------------------------------------------------






[a01img1.jpg]


[a01img2.jpg]


 

Project Task

 

Genta

 

ICON

 

Lab and ECG review

 

√

 

 

 

Data Entry of an Initial and two follow up SAE reports

 

 

 

√

 

Preparation of the case narratives (by default ICON prepares ‘running
narratives’ as part of its case processing)

 

√

 

 

 

Medical review of SAEs

 

√

 

 

 

Responsibility for all ultimate SAE causality assessments

 

√

 

 

 

Generate MedWatch form for each SAE

 

√

 

 

 

Holding and Maintenance of the safety database

 

√

 

 

 

Assist DM and Clin Ops with Reconciliation

 

√

 

√

 

Enter, clarify and encode SAEs using MedDRA and WHODRUG

 

√

 

√

 

Preparation of monthly SAE listings

 

√

 

√

 

Determine the reportability of events and notify the FDA and other regulatory
agencies of expedited events

 

√

 

 

 

 

 

 

37

   

 

 

 

--------------------------------------------------------------------------------






[a01img1.jpg]


[a01img2.jpg]


Specifications

 

Sites

 

US

 

EU

 

ROW

Number of Sites

 

21

 

57

 

5

Patients

 

 

 

 

 

 

Number of Screened Patients

 

105

 

285

 

25

Number of Randomized Patients

 

79

 

216

 

19

Number of Completed Patients

 

79

 

216

 

19

Monitoring1, 2

 

 

 

 

 

 

 

 

 

 

 

 

 

Number of Qualification Visits

 

21 Visits

4 Hours on Site

8 Hours of Travel

4 Hours Prep/Report

 

60 Visits

4 Hours on Site

8 Hours of Travel

4 Hours Prep/Report

 

5 Visits

4 Hours on Site

8 Hours of Travel

4 Hours Prep/Report

 

 

 

 

 

 

 

Number of Initiation Visits

 

21 Visits

8 Hours on Site

8 Hours of Travel

8 Hours Prep/Report

 

57 Visits

8 Hours on Site

8 Hours of Travel

8 Hours Prep/Report

 

5 Visits

8 Hours on Site

8 Hours of Travel

8 Hours Prep/Report

 

 

 

 

 

 

 

Number of Interim Visits – Treatment

 

214 Total Visits

16 Hours on Site

8 Hours of Travel

8 Hours Prep/Report

 

523 Total Visits

16 Hours on Site

8 Hours of Travel

8 Hours Prep/Report

 

59 Visits

16 Hours on Site

8 Hours of Travel

8 Hours Prep/Report

 

 

 

38

   

 

 

 

 

--------------------------------------------------------------------------------






[a01img1.jpg]


[a01img2.jpg]


 

Number of Interim Visits – Follow up

 

176 Total Visits

8 Hours on Site

8 Hours of Travel

8 Hours Prep/Report

 

369 Total Visits

8 Hours on Site

8 Hours of Travel

8 Hours Prep/Report

 

48 Visits

8 Hours on Site

8 Hours of Travel

8 Hours Prep/Report

 

 

 

 

 

 

 

Number of Closeout Visits

 

21 Visits

16 Hours on Site

8 Hours of Travel

36 Hours Prep/Report

 

57 Visits

16 Hours on Site

8 Hours of Travel

36 Hours Prep/Report

 

5 Visits

16 Hours on Site

8 Hours of Travel

36 Hours Prep/Report

 

 

 

 

 

 

 

Number of Unblinded Initiation Visits

 

0 Visits

0 Hours on Site

0 Hours of Travel

 

0 Visits

0 Hours on Site

0 Hours of Travel

 

0 Visits

0 Hours on Site

0 Hours of Travel

 

 

 

 

 

 

 

Number of Unblinded Monitoring Visits - Treatment

 

116 Visits

4 Hours on Site

8 Hours of Travel

4 Hours Prep/Report

 

303 Visits

4 Hours on Site

8 Hours of Travel

4 Hours Prep/Report

 

40 Visits

4 Hours on Site

8 Hours of Travel

4 Hours Prep/Report

 

 

 

 

 

 

 

Number of Unblinded Closeout Visits

 

21 Visits

8 Hours on Site

8 Hours of Travel

16 Hours Prep/Report

 

57 Visits

8 Hours on Site

8 Hours of Travel

16 Hours Prep/Report

 

5 Visits

8 Hours on Site

8 Hours of Travel

16 Hours Prep/Report

 

 

 

 

 

 

 

Medical Monitoring

 

 

 

 

 

 

 

 

 

 

 

 

 

Number of SAEs (100% SAE Rate)

 

87

(79 US and 8 Canada)

 

216

 

11

(Australia only)

1

Should additional visits be needed for PSVs, SIV, SMVs, or SCV, ICON will seek
Genta’s approval prior to conducting such additional visits. Should study visits
require additional on-site time, ICON will seek Genta’s approval for such
additional time on site. Additional visits and additional on-site time will be
paid by Genta.

2

While meeting Genta’s specifications provided for total monitoring days the
following regions have had to adjust their “Site Management per site per month”
to the following approximations: US: 4.8 hours, ROW and EU 6.67 hours.

 

 

 

39

   

 

 

 

 

--------------------------------------------------------------------------------






[a01img1.jpg]


[a01img2.jpg]


Data Management Specifications

 

Activity

 

Specification

Number of Status Reports

 

5

Frequency of Status Reports

 

Monthly

Meetings

 

 

Teleconferences with Genta

 

56

Kick-off Meeting

 

1

Investigator Meeting

 

1

Face-to-Face Meetings

 

8

Project Setup

 

 

Database Setup (Unique Pages)

 

35

Edit Check Programs

 

375

Data Review Listings

 

10

External Data and Review

 

 

IVRS Electronic Data Interface

 

Yes

Number of IVRS Electronic Data Transfers

 

46

Local Laboratory Data

 

Yes

Data Processing

 

 

Screen Fail Subjects

 

101

Completed Subjects

 

314

CRF Pages per Completed Subject

 

126

Total Pages per Completed Subject

 

126

Total Pages Tracked / Entered

 

41,786

Total Pages Validated

 

41,786

Number of SAEs Reconciled

 

312

Coding

 

 

Coded Items

 

6,000

Query Processing

 

 

Data Queries

 

6,000

Data Transfers to Genta

 

 

Data Transfer(s) (Dirty Data)

 

6

 

 

40

   

 

 

 

 

--------------------------------------------------------------------------------






Data Transfer(s) (Clean Data, Interim Analysis)

 

9

Final Transfer

 

1

Quality Control Review

 

 

100% Review of CRFs (number of patients, Square Root of n+1)

 

19

Duration of 100% Reviews (minutes per patient)

 

60

Critical Variable Reviews (number of patients)

 

314

Duration of Critical Variable Reviews (minutes per patient)

 

30

Closeout Activities

 

 

Study Document Archive Preparation (number of documents)

 

47,786

 

 

 

41

 

 

 

 

 

 

--------------------------------------------------------------------------------






[a01img1.jpg]


[a01img2.jpg]


Meetings

 

Meeting

 

Number of Meetings

 

Duration (Hours)

 

ICON Team Member Attendees1

Kick-Off

 

1

 

8

 

CPM, LCRA, UCRA, CSA, USMM, USMM backup, USDSA, DMPM, DMSL, Sr. Dir CO, IVRS PM,
US Argus Trainer

             

Face-to-Face

 

8

 

6

 

GPM, LCRA, MM, DSA, DMPM, DMSL

             

Investigator

 

1

 

8

 

US CPM, LCRA, 2 BCRA, UCRA, ULCRA, CSA, MM, DSA, DMPM, DMSL, IVRS PM

             

Teleconferences

 

56

 

1

 

As needed

______________

1

GPM = Global Project Manager, LCRA = Lead Clinical Research Associate, ULCRA =
Unblinded Lead Clinical Research Associate, CRA = Clinical Research Associate,
BCRA = Blinded Clinical Research Associate, UCRA = Unblinded Clinical Research
Associate, MM = Medical Monitor, USMM = United States Medical Monitor, DSA =
Drug Safety Associate, DMPM = Data Management Project Manager, DMSL = Data
Management Study Lead

 

 

 

41

 

 

 

 

 

 

--------------------------------------------------------------------------------






[a01img1.jpg]


[a01img2.jpg]


Appendix IV – Specification Detail

Translations

•

Any translations of the protocol, case report form (CRF), informed consent form
(ICF), or other documents required will be the responsibility of ICON.

•

Translations of site specific ICFs will be performed by a selected vendor and
all costs will be charged as a pass-through expense.

Standard Operating Procedures (SOPs)

ICON SOPs and where appropriate, ICON SSOPs (Study Specific Operating
Procedures) will be followed.

Legal Representative Pursuant to EU Clinical Trials Directive 2001 / 20 / EC

•

Where appropriate and if requested by Genta, ICON can act as legal
representative for Genta pursuant to the above directive. This service requires
that certain terms and conditions be satisfied prior to ICON acting as such a
legal representative. If desired, Genta can discuss such a service in more
detail with the ICON BD representative.

Legal Representative and Other Services in Respect of Data Privacy Regulations

•

Under data privacy legislation a data controller (normally the sponsor) may be
required to have a legal representative within Europe or in certain
circumstances within a certain member state. Where appropriate and if requested
by Genta, ICON can act as legal representative for Genta (in respect of its data
controller position). This service requires that certain terms and conditions be
satisfied prior to ICON acting as such a legal representative. Furthermore ICON
can carry out ancillary regulatory services in respect of the data protection
regulations if requested by Genta and at a cost to be determined. If desired,
Genta can discuss such a service in more detail with the ICON BD representative.

 

 

 

43

 

 

 

 

 

--------------------------------------------------------------------------------






[a01img1.jpg]


[a01img2.jpg]


Clinical Operations

Regulatory Document Collection

•

Pre-study regulatory documents for each site will include accurate, signed Form
FDA 1572, financial disclosure agreement, curricula vitae from the principal
investigator and other relevant site personnel, site-specific informed consent
form, IRB approval, etc.

Qualification Visits

•

At each site qualification visit the ICON monitor will confirm the suitability
of the site for the study, assess investigator interest and qualifications,
assess available facilities, and discuss general study information.

Un-Blinded Initiation Visits

•

At each un-blinded initiation visit, the ICON monitor will work with the site to
determine how to best manage the drug dispensing process.

Initiation Visits

•

At each initiation visit the ICON monitor will thoroughly review the protocol,
the CRF, proper source documentation, the IDB, investigator obligations, IRB/
regulatory files, informed consent procedures, AE/SAE reporting procedures, and
study product accountability/storage procedures with the investigator and other
relevant site personnel. Additionally, any necessary study-specific training
will be provided at the initiation visit.

Un-Blinded Interim Monitoring Visits

•

At each unblinded interim monitoring visit, the ICON monitor will perform drug
reconciliation in the pharmacy including the review of drug dispensing records.

 

 

 

44

 

 

 

 

 

--------------------------------------------------------------------------------






[a01img1.jpg]


[a01img2.jpg]


Interim Monitoring Visits

•

At each interim monitoring visit the ICON monitor will confirm site adherence to
the protocol, confirm fulfillment of FDA requirements, verify CRFs against
source documents, assure proper CRF completion, verify informed consents, ensure
proper SAE reporting, record retention, adequacy of study supplies, proper study
product storage and accountability.

Closeout Visits (Including Un-Blinded)

•

At each site closeout visit the ICON monitor will perform complete study product
reconciliation, verify that all CRFs are completed and monitored, and perform a
review of investigator responsibilities (including record retention
requirements, verification of investigator files for completeness and accuracy,
and completion of the site closure form by the investigator).

•

After site closeout visit activities have been completed, ICON will send a
closeout letter to the site; a record of relevant supplies and all documentation
will also be forwarded to Genta or archived in accordance with relevant ICON
SOPs.

In-House Site Management

•

The ICON monitor will conduct in-house monitoring activities as needed during
the study.

•

In-house site management activities will include site contact, generation of
contact reports, site status tracking, attendance at team meetings, attendance
at team training, responding to site questions, maintenance of updated
investigator regulatory documents, issue resolution from previous site
monitoring visits, responding to data queries, planning next visits (site
contact documentation and travel plans), Serious Adverse Event (SAE) reporting
and follow up and reconciliation as needed, generation of trip reports, creation
of follow up letters documenting trip status, replenishing site supplies (i.e.
case report forms, study product), responding to audit findings, assist as
needed with mass distribution of information, and maintaining the investigator
file. ICON will maintain telephone contact with sites on a regular basis
throughout the study.

Project Meetings

•

Regular project meetings will be held involving key team members from Genta and
ICON in order to monitor study progress and address and resolve any problems
that may be identified.

 

 

 

45

 

 

 

 

 

--------------------------------------------------------------------------------






[a01img1.jpg]


[a01img2.jpg]


Status Reports/Project Tracking

•

ICON will submit written project status reports to Genta as defined in the
Project Assumptions section of this proposal.

•

Costs have been included for ICON’s clinical trial management system. From this
system, the clinical project team can generate a variety of reports that track
specific study information requested by Genta, including patient visits,
regulatory document collection, site monitoring visits, sample shipments to the
laboratory, etc. Costs have been provided for system set-up, monthly
maintenance, and ICON standard reports. The systems may be reconfigured for
Genta-requested reports; however, modification in cost may be required based
upon the time needed to reconfigure the system. ICON would be happy to share its
standard reports if requested by Genta.

Quality Assurance

•

As part of ICON’s quality management system, ICON QA may perform random audits
throughout the duration of this project. Random audits may include, but are not
limited to, study files, completed CRF audits, and other clinical trial data.
These audits are part of ICON’s internal process and written reports of audit
findings are not provided to Genta. The quality management system in operation
at ICON is based on the requirements of ISO 9001: 2000.

Study Files and Archive

•

All study files (including investigator files) will be set-up and maintained by
ICON in accordance with ICON SOPs unless otherwise requested by Genta.

Telecommunications

•

Costs for any project-dedicated telecommunications equipment including
telephones, facsimile machines, toll free lines, T1 line set-up, etc. will be
passed-through to Genta as incurred by ICON.

 

 

 

46

   

 

 

 

--------------------------------------------------------------------------------






[a01img1.jpg]


[a01img2.jpg]


Medical and Safety Monitoring

Medical and Safety Monitoring

•

The ICON Medical Monitor will provide medical management for the study at ICON
and will be available to provide guidance to the ICON staff and investigative
sites on medical and safety protocol-related issues, patient eligibility
questions.

•

An ICON Drug Safety Associate will also be assigned to this study in order to
provide safety monitoring.

•

ICON’s medical and safety team will provide ongoing training to ICON staff.

•

ICON’s medical and safety team will participate in team meetings and
teleconferences as required in order to maintain adequate medical and safety
oversight of the study.

•

ICON is responsible for providing a central patient registration desk

•

ICON will be responsible for reviewing laboratory reports at the point of
patient registration.

•

ICON will be responsible for medical review of CRFs for missed SAEs.

•

ICON will be responsible for reviewing central registration desk packet.

SAE Reporting

•

Globally, sites will report SAEs to ICON US; ICON US will perform data entry
into Genta’s ARGUS safety system within one business day of receipt.

•

Genta will be responsible for writing the SAE narratives.

•

Should the total number of SAEs occurring exceed that estimated in this
proposal; Genta will be billed for each additional SAE at its unit cost.

•

Genta will be ultimately responsible for all SAE causality assessments.

 

 

 

47

   

 

 

 

--------------------------------------------------------------------------------






[a01img1.jpg]


[a01img2.jpg]


•

Genta will be responsible for submitting SAE reports to the FDA, EU and ROW CA,
EC and all sites.

Safety Database

•

Genta will maintain the safety database for the study.

•

Genta will generate a MedWatch form for each SAE.

•

Genta will determine the report ability of events and where appropriate notify
the FDA and other regulatory agencies of expedited events.

Data Management Support

•

ICON will be responsible for medical review of coding.

•

ICON will be responsible for medical review of AE listings.

•

ICON Medical Affairs will assist in SAE reconciliation as needed by Data
Management and Clinical Operations.

SAE Unit Prices per region

•

US: *

•

EU: *

•

ROW: *

 

 

 

48

   

 

 

 

--------------------------------------------------------------------------------






[a01img1.jpg]


[a01img2.jpg]


Data Management – Oracle ClinicalTM

The following revised assumptions were developed based upon the information
provided in documentation from Genta, Inc. at the time of proposal generation.
Accordingly, any cost related to a unit-based service has been generated as a
result of the number of units estimated from specifications provided by Genta,
Inc. Any changes to these units will need to be agreed upon by ICON and Genta,
Inc. in order to determine appropriate costs. Any agreed changes to the number
of units will result in changes to the associated cost for that service.

Data Management Resource Strategy

 

•

ICON Data Management makes full use of its extensive global data management
experience and resources on every project we execute. Our data management
systems facilitate seamless processing of information regardless of geographic
location, thus allowing ICON to optimize the management of experienced
resources, timelines and workflow.

PROJECT MANAGEMENT

•

The Data Manager (refers to specific title of either DM Project Manager or DM
Project Lead within ICON) assigned to this project will be directly responsible
for oversight of all data management activities over the course of the study.
This person will be Genta, Inc.’s direct contact for any data management issues.
In addition, the following summarizes the scope of responsibilities of the Data
Manager:

 

•

Keeping the project on track in terms of timelines, deliverables, and budget

 

•

Providing regular status reports to the project team and Genta, Inc.

 

•

Participating in all project team and sponsor meetings as appropriate

 

•

Mentoring and training of staff on study specific procedures, monitoring
processes to ensure that procedures are being followed

 

•

Developing and maintaining project plans, communication plans, and contingency
plans

 

•

Keeping ICON senior management up to date on progress, resources, and any issues
that may arise

 

 

 

49

   

 

 

 

--------------------------------------------------------------------------------






[a01img1.jpg]


[a01img2.jpg]


Meeting Attendance

•

ICON has assumed attendees for the following meetings per Genta, Inc. study
specifications:

 

Meeting

 

ICON Team Member Attendees

Kick-off Meeting

 

Data Manager and Study Lead

Face to Face Meetings

 

Data Manager and Study Lead

Investigator Meeting

 

Data Manager and Study Lead

Teleconferences

•

ICON assumes there will be regular teleconferences to be held with Genta, Inc.
during the study. ICON assumes each teleconference will be one hour in duration
with an additional 30 minutes preparation/follow-up for the Study Lead.

•

ICON assumes that the Data Management Study Lead will attend all
teleconferences, and that the Data Manager will attend on a monthly basis to
provide management oversight.

Study Reports

•

ICON Data Management will provide status reports to Genta, Inc. Standard reports
are available from the Opticon (CRF Work Manager) system for CRF and Query
tracking.

•

Custom report requests will be discussed during project planning stages for the
purpose of estimating costs.

•

ICON assumes that reports will be sent via ICON’s web portal ICONet to Genta,
Inc.

 

 

 

50

   

 

 

 

--------------------------------------------------------------------------------






[a01img1.jpg]


[a01img2.jpg]


PROJECT SETUP

Case Report Form Development

•

ICON assumes Genta Inc. will be responsible for CRF design including the
development of CRF completion guidelines. ICON will provide one cycle of review
of the final draft CRF before it is finalized.

•

ICON would like an opportunity to review the CRF to ensure the presence of
compatible, identifiable character recognition marks to facilitate ICON’s
Opticon imaging process prior to finalization of the CRF.

•

ICON would like to receive a final copy of the CRF (same CRF printed and shipped
to investigator sites) before the database is released into production. The
printed copy of the CRF will be forwarded to the database administrator to
facilitate the creation of Opticon templates and will also be utilized by the
study team in the testing of the Oracle Clinical™ and Opticon databases.

•

ICON assumes responsibility for CRF printing and shipping, and has included
costs for these services as pass-through estimates.

Database Design

•

Genta, Inc will develop the annotated CRF based on Genta Inc’s database
specifications. Once approved, the annotated CRF will serve as the basis for
ICON to build the database.

•

ICON will design the database in Oracle Clinical™ ICON has not assumed any
significant programming, e.g., visit algorithms or derivation programming, to
produce the final transfer SAS data sets.

•

Any database changes requested by Genta, Inc. following approval of the database
structure may incur additional costs.

Edit Check Programming and Validation

•

ICON will create the edit check specifications and provide the document for
review and approval by Genta, Inc. in advance of beginning programming
activities.

 

 

 

51

   

 

 

 

--------------------------------------------------------------------------------






[a01img1.jpg]


[a01img2.jpg]


•

ICON will program and validate edit checks within the Oracle Clinical™ software.
Test Subjects are developed, the data is entered, and the discrepancy management
system is run and verified to ensure that each edit check is working properly.

•

ICON has assumed that data listings will be programmed in SAS for the purpose of
cross CRF manual review, as outlined in the edit check specification, on a
regular basis during this study.

Data Management Plan and Associated Study Specific Procedures

•

ICON will develop the data management plan and any necessary study specific
procedures in accordance with ICON SOPs as appropriate. The data management plan
and study specific procedures will address all data processing activities,
timelines, contact information, communication plans, and any other information
required for this project.

•

Genta, Inc. will review the data management plan and related study-specific
procedures during preparation and provide consolidated comments to ICON in two
review cycles prior to finalization.

Third Party Data Import

•

ICON assumes that local laboratory values will be captured as part of the CRF.
ICON also assumes that normal ranges and units will be provided in a CRF format
for each laboratory and will need to be merged with laboratory value results
using SAS. ICON has not included any assumptions for electronic local laboratory
data handling.

•

CT/MRI scans and IVRS interfaces are included in this costing. ICON assumes that
programming and reconciliation of IVRS and CT/MRI scans data will be required.
ICON has assumed that all third party data transfers will be cumulative and
loaded using SAS.

DATA PROCESSING

Data Entry Conventions

•

ICON will develop data entry conventions to be followed during the study and
will review these conventions with Genta, Inc.

 

 

 

52

   

 

 

 

--------------------------------------------------------------------------------






[a01img1.jpg]


[a01img2.jpg]


CRF Tracking

•

CRFs and queries will be scanned into the Opticon (CRF Work Manager) imaging
system. Every activity performed on a CRF page or query is automatically tracked
as the document is processed in the system. This includes data entry, cleaning
and quality review activities for CRFs, and database updates for applicable
query responses.

•

ICON assumes that only the original CRFs and queries will be received and used
for scanning into Opticon. All CRFs and queries are checked against the CRF
transmittal form in order to ensure that the transmittal form is correct.

•

Once the transmittal form and the CRFs and queries are scanned, the operator
will ensure that all pages are properly indexed and have passed into the
workflow.

Data Entry

•

ICON will perform interactive double data entry of each CRF page retrieved.

Data Review

•

ICON assumes that data handling conventions (obvious corrections) will be
applied to the database after double data entry is complete.

•

ICON will review all database discrepancies in Oracle Clinical™ and via manual
review of data listings, and generate queries as necessary.

•

Third party data reconciliation will be performed via SAS programming for a
limited number of parameters, header information and demography for example. All
discrepancies will be reviewed and queries will be generated as necessary.

Medical Coding

•

ICON will be responsible for coding medical history, adverse events and
concomitant medications. It is assumed that 60% of items will auto encode.

•

ICON assumes that standard MedDRA and WHODrug dictionaries will be used for this
project. ICON has assumed that one standard version of the dictionary will be
used for the duration of the project.

 

 

 

53

   

 

 

 

--------------------------------------------------------------------------------






[a01img1.jpg]


[a01img2.jpg]


•

ICON assumes that the ATC selections using WHODrug will be assigned to the
computer generated default ATC that is alphabetical in all versions of the
dictionary from fourth quarter 2006.

 

•

ICON assumes that Genta, Inc. subscribes to and maintains licenses for any
coding dictionaries to be used during the course of the project. ICON also
assumes that ICON and Genta, Inc.’s version of the dictionaries to be utilized
are compatible.

 

•

ICON subscribes to the fourth quarter calendar year WHODrug. If another version
of WHODrug is required, additional costs will be incurred.

QUERY PROCESSING

Data Queries

•

ICON will generate queries based on programmatic discrepancies and manual review
of data listings.

•

All query responses will be applied to the database, as applicable. Any issues
that are not resolved via query response will be re-queried to clarify further.

•

ICON will run edit checks against the data once the query updates have been made
to ensure that additional data discrepancies are not present.

•

ICON will monitor query management and responses by the sites and communicate
issues to the project team and/or the clinical monitors in order to facilitate
resolution.

Serious Adverse Events

•

ICON assumes that a Clinical Data Coordinator (CDC) will perform reconciliation
of individual SAEs from the safety database to the clinical database.

•

ICON assumes that electronic data files of the variables to be reconciled for
SAEs will be received in a standard data format e.g. Excel, SAS datasets.

 

 

 

54

   

 

 

 

--------------------------------------------------------------------------------






[a01img1.jpg]


[a01img2.jpg]


QUALITY CONTROL REVIEW

Quality Control

•

ICON will perform a database to CRF comparison on 100% of all critical variables
for all randomized Subjects as agreed with Genta, Inc. and defined in the Data
Management Plan.

•

ICON will audit a random sample (square root of n+1) of all randomized Subjects,
comparing 100% of the Subject data in the database against the CRF.

•

An acceptable error rate for the random sample audit will be agreed in advance
with Genta, Inc., and achieving this error rate will determine whether the
database is locked without further review, or if detailed review of certain
parameters is needed.

DATA TRANSFERS AND CLOSEOUT ACTIVITIES

Data Transfers

•

Upon request, a test database export will be sent to Genta, Inc. in SAS
transport file format prior to the first actual data export. ICON assumes that
any comments or issues from the test transfer will be communicated by Genta,
Inc. in a timely manner.

•

Six interim dirty database exports will be sent to Genta, Inc. in SAS transport
file format.

•

Nine clean transfer exports will be sent to Genta, Inc., in support of DMB, in
SAS transport file format.

•

A final database export will be sent to Genta, Inc. in SAS transport file format
to support the final analysis at study completion.

Return of Study Documentation

•

ICON will be responsible for returning CRF and limited study documentation to
Genta, Inc. ICON will provide the documents needed within 1-2 months from
database lock. The time and costs associated with this can be refined based on
further discussion with Genta, Inc.



 

 

55

   

 

 

 

--------------------------------------------------------------------------------






[a01img1.jpg]


[a01img2.jpg]


•

ICON has not included any costs to perform Data Management activities post
database lock with the exception of closeout activities (if required). Any
additional Data Management time required will need to be agreed on a time and
materials basis.

 

 

 

56

   

 

 

 

--------------------------------------------------------------------------------






[a01img1.jpg]


[a01img2.jpg]


IVRS

This proposal for IVRS has been prepared based upon the following study design:

Randomized Study of Genasense® Plus Dacarbazine Versus Dacarbazine Alone in
Chemotherapy-naïve Subjects with Advanced Melanoma and Normal Serum Lactate
Dehydrogenase.

In order to best support this project, we recommend providing your study team
with IVRS based dynamic randomization and medication management for sites /
depots. Approximately 314 subjects will be enrolled / randomized in a 1:1 ratio.

Subjects will be recruited from 83 sites from the countries listed in the table
below. We understand the recruitment period to be 18 months followed by 24
months of treatment. However, due to the system going live later than FPI, the
estimated duration for the IVRS to be live is approximately 40 months which
would begin upon activation of the first site.

Site Distribution

Section 1 - Countries and Sites

 

Albania

 

 

 

Algeria

 

 

 

Argentina

 

 

 

Australia

 

3

 

Austria

 

5

 

Belarus

 

 

 

Belgium

 

 

 

Belize

 

 

 

Brazil

 

 

 

Bolivia

 

 

 

Bulgaria

 

 

 

Canada

 

2

 

Chile

 

 

 

China

 

 

 

Colombia

 

 

 

Costa Rica

 

 

 

Croatia

 

 

 

Czech Republic

 

1

 

Denmark

 

 

 

Dom. Republic

 

 

 

Ecuador

 

 

 

Egypt

 

 

 

El Salvador

 

 

 

Estonia

 

 

 

Finland

 

 

 

France

 

15

 

Germany

 

18

 

Greece

 

 

 

Guatemala

 

 

 

Haiti

 

 

 

Honduras

 

 

 

Hungary

 

 

 

Iceland

 

 

 

India

 

 

 

Indonesia

 

 

 

Ireland

 

 

 

Israel

 

 

 

Italy

 

4

 

Japan

 

 

 

Kenya

 

 

 

Latvia

 

 

 

Lithuania

 

 

 

Malaysia

 

 

 

Mexico

 

 

 

Nicaragua

 

 

 

Nigeria

 

 

 

Netherlands

 

 

 

New Zealand

 

 

 

North Korea

 

 

 

Norway

 

 

 

Panama

 

 

 

Peru

 

 

 

Philippines

 

 

 

Poland

 

 

 

Portugal

 

 

 

Romania

 

 

 

Russia

 

 

 

Singapore

 

 

 

Slovakia

 

 

 

Slovenia

 

 

 

Somalia

 

 

 

South Africa

 

 

 

South Korea

 

 

 

Spain

 

5

 

Sweden

 

1

 

Switzerland

 

1

 

Taiwan

 

 

 

Thailand

 

 

 

Turkey

 

 

 

Ukraine

 

 

 

United Kingdom

 

7

 

Venezuela

 

 

 

Uganda

 

 

 

United States

 

21

 

Uruguay

 

 

 

Vietnam

 

 

 

Zimbabwe

 

 

 

Total

 

83

 

Study Details

√

415 Patients Screened

√

314 Patients Randomized

√

1 IVR Language Translation: French Canadian

 

 

 

57

   

 

 

 

--------------------------------------------------------------------------------






[a01img1.jpg]


[a01img2.jpg]


Proposed IVR System Modules

√

Site Activation / Deactivation

√

Subject Registration

√

Randomization

 

-

Stratification based on the following:

 

Strata

 

Strata Variable 1
(Country)

 

Strata Variable 2
(Disease Site)

 

1

 

U.S. Site

 

Liver

 

2

 

U.S. Site

 

Visceral other than liver

 

3

 

U.S. Site

 

Soft Tissue Only

 

4

 

ROW Site

 

Liver

 

5

 

ROW Site

 

Visceral other than liver

 

6

 

ROW Site

 

Soft Tissue Only

 

 

-

1:1 ratio

 

-

Two treatment arms

 

•

Genasense plus Dacarbazine

√

Treatment Cycle Start Date

√

Emergency Unblinding

√

Discontinuation

√

Drug Order Call Module

√

Confirm Shipment

√

Drug Expiry Management Tool

 

-

It is the sole responsibility of ALMAC and Aptuit to track the overall supply
totals and expiry dates at each depot; ICON Interactive Technologies does not
actively participate in management of study drug.

 

-

Tools, such as web reports and email alerts, are available to approved persons
to aid in study drug tracking

 

 

 

 

58

   

 

 

 

--------------------------------------------------------------------------------






[a01img1.jpg]


[a01img2.jpg]


Drug Management Tracking Tools

√

Un-blinded site pharmacist will order drug supplies via an IVRS Drug Order call
module, as needed

√

Drug Orders placed through the IVRS will be routed to the appropriate Depot
(e.g. ALMAC for U.S. requests and Aptuit for ROW requests)

Reporting

√

Real time reports are available throughout the life of the trial via a secure
web site

 

-

Study at a Glance

 

-

Site Status

 

-

Randomization

 

-

Shipment History

 

-

Site Drug Inventory

 

-

Depot Drug Inventory

 

-

Discontinuation

 

-

Subject Registration

√

Reports will include detail and summary information

√

Reports can be sorted, filtered and modified by the user

√

Reports show counts based on Site, Country, and total study

√

Custom reports are available upon request. Additional charges may apply
depending upon the complexity of the required report

√

Reports can be created by defined user types or defined individuals

Additional Services

√

Assumes ICON will generate the randomization scheme

√

Monthly data transfers to designated portal

√

Document delivery – email / fax or courier

√

Moderate User Acceptance Testing - ICON provides detailed, high-level test
scripts to serve as a guide for Genta to navigate through the system. ICON will
input set-up data as required by the test scripts.

√

Project Manager attends 56 teleconferences (1 hour each) 

√

Assumes project manager attends 1 investigator meeting and 1 kick-off meeting 

 

 

 

 

59

   

 

 

 

--------------------------------------------------------------------------------






Project Timeline**

 

Major Milestones

 

Target Dates

 

Project Award Date

 

*

 

Project Start Date

 

*

 

Final, signed IVRS User Requirements document

 

*

 

System “Go Live” Date

 

*

 

Investigator Meeting

 

*

 

First IVRS Call

 

*

 

Last Patient In GM307

 

*

 

Last Patient Out GM307

 

*

 

System completion - final data transfer

 

*

 

Study close-out (IVRS)

 

*

 

**These timelines are estimated projections only.

Total IVR Duration: 40 Months.

In order for ICON to commit to the timelines outlined above, we request that
this study be awarded on or before 4 June 2007. Should the actual award date
fall after 4 June 2007, ICON may need to adjust these timelines to accommodate
the delay.

ICOPhone relies on close cooperation with your study team to design, build, and
implement each system. The timelines projected above are dependent upon the
receipt of appropriate documentation from Genta in a timely manner. System go
live date is dependent on final user requirements document.

 

 

--------------------------------------------------------------------------------






Project Cost Description

SYSTEM DEVELOPMENT

Initial Meetings / User Requirements (UR). This includes time for a project
kick-off meeting, system set-up meetings and requirements gathering. It also
includes time to draft the User Requirements based on the protocol, proposal and
conversations with the team, as well as time to finalize and sign off on the
User Requirements (internal and external review).

Functional / Technical design. This includes time to create a Functional Design
Specification (FDS; call flow, reporting specifications, data transfer
specifications, drug management specifications, IWR screen flow) and Technical
Design Specification (TDS; database structure, table default values) from the
User Requirements. These documents are reviewed internally by each team member
(design, development, testing, and management), comments are incorporated and
then the documents are approved. This also includes time for internal design
review.

System Development and Programming. During this time, the Programmer works from
the Functional Design Specification and Technical Design Specification to build
the system as specified. This also includes time for component testing, code
review and associated documentation.

Testing and Validation. This includes time for creation of the validation plan
that is provided to Genta after user requirements sign-off, creation of test
scripts, functional testing (de-bugging) and the associated documentation,
formal testing and the associated documentation, and developing the final
validation report.

User Acceptance Testing (UAT). This refers to the time it takes to support
Genta’s team during system testing. There are three levels of support that are
detailed below.

 

•

Moderate UAT Support. ICON provides detailed, high-level test scripts to serve
as a guide for Genta to navigate through the system. ICON will input set-up data
as required by the test scripts.

Please note that each of the UAT support categories listed above assumes a
certain amount of hours will be required. Upon depletion of those hours, each
additional hour in excess of the original amount will be billed to Genta on a
time and materials basis.

Initial Data Loads. This includes time for site/user loading into the system,
randomization and pack list loading. This also includes time for QC of this
data.

Training / Training Manuals. This includes time for creation of the site/user
manual, creation of internal and external training materials, creation of study
specific procedures and for Help Desk training.

LANGUAGE MANAGEMENT

This includes time for the handling of the vox (voice) files to prepare for
translation and recording, managing the process, uploading the files in to the
system and QC of the process.

INVESTIGATOR MEETING

This includes 4 hours of meeting preparation time, 12 hours of travel time and
12 hours on-site time for all ICON Interactive Technologies personnel in
attendance at the investigator meeting. This does not include travel expenses.
Additional time on-site will be billed in hourly increments at the hourly rates
of the ICON personnel in attendance. This section includes costs for two
meetings, one investigator meeting and one face-to-face kick off meeting.

 

 

--------------------------------------------------------------------------------






TRAVEL EXPENSES

This refers to routine travel expenses including; airfare, meals, lodging,
transportation, parking, etc. These expenses will be passed through directly
with no mark-up.

MONTHLY MAINTENANCE COSTS

Monthly User & System Support. This includes costs for providing Help Desk
support 24 hours per day, 7 days per week. This also refers to system
maintenance support, which includes data changes, bug fixes, and minor updates
to the system.

Project Management. The Project Manager will serve as Genta’s liaison for the
duration of the project. This includes time for project oversight, handling of
escalated issues, monthly quality management report review and regular client
meetings/contacts.

In Scope Monthly Maintenance Items:

 

•

Help Desk support related to technical questions regarding the IVR from site and
sponsor personnel

 

•

Manual data changes to correct site/user entry errors.

 

•

Periodic team meetings (monthly/bi-monthly) with protocol specific study teams
to discuss/clarify any items related to the IVRS

 

•

Monthly quality management checks to evaluate the performance of the protocol
specific system

 

•

Miscellaneous project management support requests; such as providing reports to
protocol specific study team, troubleshooting any critical issues related to the
IVR, etc.

 

•

Manually sending user packets (instructions, worksheet and UserID/Pin documents)
to users

 

•

Up to two manual drug shipments per month. Each additional manual shipment will
be charged on a time and materials basis with shipping charges passed through
directly with no mark up.

 

•

Other costs associated with maintaining the hardware required and supporting the
protocol specific system.

Out of Scope Monthly Maintenance Items:

 

•

Drug shortages that cause the IVR not to automatically generate site orders per
the protocol specific algorithm. Thus, creating the need for site orders to be
manually generated by IVR project management personnel.

 

•

Site non-compliance in the use of the IVR. Such as not registering visits via
the IVR and dispensing drug without using the system. Thus, creating the need
for subject data to be manually inserted or edited within the database.

 

•

Data transaction issues in which incomplete or inaccurate data is being passed
from the sponsor to ICON. Thus, creating the need for data changes to be
manually made to the database to correct or complete the data.

Monthly Maintenance Assumptions:

The following is a list of assumptions figured into the monthly maintenance
estimates included in this proposal.

 

•

Adequate drug is available at participating depots to allow the system to manage
drug supply to sites per the protocol specific algorithm (without manual
intervention).

 

•

System users are adequately trained on the use of the system to minimize user
errors and training calls to the Help Desk.

 

•

Manual intervention of system will be limited to extreme circumstances. Examples
include:

 

-

Inserting Subject Visits into database via data change forms

 

-

Creating/editing site orders

 

-

User/Site information updates

 

-

Other databases updates needed to correct data transaction issues (incomplete
data, incorrect data)

 

 

--------------------------------------------------------------------------------






DATA TRANSFERS

For the purpose of this project, data transfers are defined as the following:

 

•

Data will be transferred to Genta by ICON. Data transfers from other Genta
vendors to ICON are considered separate, and additional costs for these can be
provided upon sponsor request.

 

•

Data is delivered via email from ICON to 1 or more Genta representatives, or
Genta retrieves data directly from ICON’s SFTP server.

 

•

Data transfer file types are assumed to be ASCII, comma delimited flat files
(CSV files), and cumulative. Data transfers of incremental files are considered
separate, and additional costs for these can be provided upon Genta’s request.

 

•

Frequency of data transfers is optional and can be daily, weekly or monthly upon
request.

 

•

Frequency of data transfers does not impact cost.

 

•

Acceptable data records include any data collected at a visit with no data
manipulation except for field formatting (adding leading zeros; 1-M, 2=F;
formatting dates, etc.). Data can include site information, patient information,
visit information, randomization information and pack information; assuming all
data is stored in ICOPhone.

Any requests for data transfers that fall outside of the scope outlined above
will require individual evaluation, and pricing for these can be provided upon
Genta’s request.

Telecom. These costs are associated calls to the IVR system. These are direct
costs and do not fluctuate during the course of the study.

PASS-THROUGH COSTS

IVR Prompt Recording Translations Services. Translation of voice prompts.

Shipping / Courier. This refers to costs associated with shipping user ID/PIN
documents to users, shipping site manuals to sites, and any other shipping
requirements for the project. These costs will be passed through as incurred
with no mark-up.

 

 

--------------------------------------------------------------------------------






ADDITIONAL INFORMATION

21 CFR Part 11 Compliance

Security Controls. ICOPhone uses a combination of usernames and passwords as
defined in Subpart C, section 11.300, “to ensure that only authorized
individuals can use the system, electronically sign a record, access the
operation or computer system input or output device, alter a record, or perform
the operation at hand”. It is also a requirement that the “identification code
and password issuances are periodically checked, recalled, or revised”. ICOPhone
supports the above.

In addition, the actual amount of access to the system is also controlled via a
Security Level. A security level is assigned to each user. Users in ICOPhone
must have a unique login name. It is also a requirement that each user must
provide a password to access the system. ICOPhone is configured to stop the use
of duplicates and to force a selection of new passwords after a period of time.
Earlier passwords are remembered to prevent recycling of old passwords. The
software also prevents simple passwords. This satisfies the requirement to
“employ at least two distinct identification components such as an
identification code and password” and that “identification code and password
issuances are periodically checked, recalled, or revised”.

Audit Trails. ICOPhone provides auditing facilities so that data can be checked
and validated as described in Section 11.10 paragraph (b): “The ability to
generate accurate and complete copies of records in both human readable and
electronic form suitable for inspection, review, and copying by the agency”.

ICOPhone provides system level control for auditing and all auditing should be
enabled for 21 CFR Part 11 compliance. Whenever a change is made to the data the
software adds to the audit trail. A reason for any change is requested and the
previous value, new value, operator and the date/time is recorded.

Identification Components. ICOPhone uses a login id plus a password to identify
each user. This information is to comply with section 11.200, “Employ at least
two distinct identification components such as an identification code and
password.”

 

(i.)

When an individual executes a series of signings during a single, continuous
period of controlled system access, the first signing shall be executed using
all electronic signature components; subsequent signings shall be executed using
at least one electronic signature component that is only executable by, and
designed to be used only by, the individual.

 

(ii.)

When an individual executes one or more signings not performed during a single,
continuous period of controlled system access, each signing shall be executed
using all of the electronic signature components.”

ICOWeb times out after 12 minutes (ICOPhone 1 minute) so that if a user leaves
their workstation, they will automatically be logged out and will be required to
re-enter their login id and password before they can continue.

Disaster Recovery

Our IVRS/IWRS Disaster Recovery procedure is very well documented. The procedure
details system recovery from component and site level failures. Additionally,
resynchronization and site migration activities are defined. The procedure also
requires annual testing to ensure process integrity. This document is available
for review during any on-site audit.

 

 

--------------------------------------------------------------------------------






The ICOPhone and ICOWeb products are a 24 X 7 application based on their global
nature. Users around the world are accessing this system. The success of this
application lies in ensuring that the user’s experience is smooth and always
available. Special attention to the redundancy and disaster recovery of the
ICOPhone and SQL servers is imperative.

For the ICOPhone application, ICON built a high level of redundancy in North
Wales, PA location with Disaster Recovery to Sugar Land, TX. This allows for the
dynamic reallocation of the calls that were needed to eliminate downtime on the
toll free traffic.

Through AT&T, Alternate Destination Routing is used to build as much redundancy
into North Wales, PA as possible, with disaster recovery to Sugar Land, TX. In
essence, 100% of the calls traverse to North Wales, PA unless there is an
outage. In Disaster Recovery Mode, 100% of the calls would be redirected to
Sugar Land, TX.

 

 

--------------------------------------------------------------------------------